Citation Nr: 1717393	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3.  Entitlement to service connection for a skin disorder of the face, to include as a manifestation of sarcoidosis and/or as due to exposure to chemicals and asbestos.

4.  Entitlement to service connection for residuals of parotid gland cancer, to include as a manifestation of sarcoidosis and/or as due to exposure to chemicals and asbestos.

5.  Entitlement to service connection for a dental disorder, to include as a manifestation of sarcoidosis, for compensation purposes.

6. Entitlement to service connection for a dental disorder, to include as a manifestation of sarcoidosis, for treatment purposes.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for hearing loss in the left ear.

9.  Entitlement to a compensable rating for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1981 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Veteran testified before another Veterans Law Judge (VLJ) during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  
In December 2014, the Board adjudicated several claims, and aside from the claim for dental outpatient treatment, remanded the above-captioned matters for further development.

In May 2016, the Veteran was notified that the VLJ who took his testimony in October 2013 was unavailable to participate in a decision of the appeal.  He was offered the opportunity for a new hearing.

In November 2016, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In light of the Veteran's attorney's March and April 2017 arguments that the claims for a skin disorder of the face, residuals of parotid gland cancer, and a dental disorder are actually manifestations of recently-diagnosed sarcoidosis, the claims have been recharacterized as shown on the title page.

With regard to the claim for dental treatment, as the Board in December 2014 found, an April 2011 statement submitted by the Veteran indicated that he seeks  service connection for a dental disorder for both compensation purposes and for purposes of VA treatment.  The Board noted that a claim of service connection for a dental disability for compensation purposes must also be considered as a claim for VA outpatient dental treatment, and referred the claim for dental treatment to the appropriate VA Medical Center.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).

In this regard, the regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the VHA and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381  clarifies that VBA will adjudicate a claim for service connection of a dental disorder for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2016) and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381 (a) (2016).  An April 2016 supplemental statement of the case (SSOC) indicates that the claim for a dental disorder for treatment purposes has been referred to VHA for adjudication and development.  The record indicates this claim is being processed but has not yet been resolved.  To ensure the appropriate development is completed, the Board has added the claim for dental treatment to the appeal so that it may be remanded. 

Since the issuance of the April 2016 SSOC, additional evidence has been associated with the record.  However, the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  

In a March 2017 VA Form 21-526EZ, the Veteran raised the issues of entitlement to service connection for a right knee disorder, sleep apnea, sciatica of the left leg, and sciatica of the right leg.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a skin disorder of the face, residuals of parotid gland cancer, a dental disorder for compensation purposes, a dental disorder for treatment purposes, and hearing loss of the left ear, as well as the claim for a higher rating for hearing loss of the right ear, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not have a left eye disability upon entry onto active service, he injured his left cornea during service, and the current left cornea scar is related to service.

2.  PTSD is related to a verified in-service stressor from the Veteran's period of active duty.

3.  The Veteran's low back disorder is not attributable to service and arthritis of the lumbar spine was not manifest within one year of his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left eye corneal scar have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

	Left Eye Disorder

The record shows the Veteran has a current corneal scar, ptosis, and pinguecula of the eye.  See August 2015 VA Examination Report.  

The Veteran attributes the claimed left eye disorder to an abrasion he sustained to his left cornea during service in July 1981.  He reports that he has experienced multiple eye infections since that time, as well as blurred vision and muscle weakness of his eye.  He has also reported conjunctivitis of the left eye post-service.

Service treatment records (STRs) show that on entry into service, no abnormalities of the eyes were found.  His vision was measured as 20/20 bilaterally in near and distant vision.  He had color vision.  The Veteran raised no related complaints in the accompanying Report of Medical History.  In July 1981, he sought treatment for eye pain.  A foreign body, determined to be a piece of paint, was found in his eye.  Anesthesia was applied, and the paint chip was removed.  The Veteran's eye was patched and ointment was prescribed.  Follow-up records indicate that the left corneal abrasion was healing.  The Veteran reported light sensitivity in the left eye in the follow-up records.  On his August 1981 separation examination, no abnormalities of the eyes were found.  The Veteran had 20/20 vision bilaterally and passed his color vision test.  His field of vision was "full." 

On VA examination in July 2015, the Veteran was diagnosed with a corneal scar, ptosis, and pinguecula of the eye.  The examiner noted the July 1981 injury, and the Veteran's report that his symptoms began following the July 1981 corneal abrasion.  Diagnostic testing was conducted, and the examiner determined that the Veteran's decrease in visual acuity was due to ptosis.  The pinguecula did not affect vision.  The corneal scar of the left eye was at least one-quarter inch (0.6 centimeters) wide at its widest part, and measured 2 millimeters in length.  The examiner determined that the corneal scar was not in the Veteran's line of vision, but that it caused light sensitivity.  

In August 2015, a VA medical opinion was provided by a different examiner.  The examiner provided a negative nexus opinion, based on the fact that there was no current scarring of the eye.  The examiner stated that if there was recurrent erosion of the cornea, through breaking down of the healing of the original abrasion, it would last no more than a few hours and would not affect vision.  The examiner recited a statement made on the Veteran's entrance examination report that the Veteran was "very limited intellectually," had a "tendency to exaggerate physical complaints, bordering on hypochondria and/or conversion,"  and "would not make a productive soldier."  The August 2015 VA examiner thus found, "it would be best to consider that no service related future visual changes have been documented in the records as a result of the original corneal abrasion injury and accept the 1979 record as defining complaints as related to the type of personality and not true organic disease producing visual damages."

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his left eye corneal scar.

The August 2015 VA examiner's opinion is of low probative value as it is based on the inaccurate factual premise that there was no current corneal scar.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  The August 2015 VA examiner did not conduct an actual examination of the Veteran, and in contrast, the July 2015 examiner, who did examine him, diagnosed a left corneal scar which measured at least 0.6 centimeters in width and 2 millimeters in length and which caused light sensitivity.

The July 2015 report is adequate for examination.  The examiner, an ophthalmologist, reviewed pertinent facts in the Veteran's claims file, and considered the admissible and believable lay evidence of the Veteran.  He reached his findings based on a full examination of the Veteran's eyes, his medical history, and diagnostic reports.  While the examiner did not explicitly state that the current cornea scar was related to the in-service cornea injury, in the absence of any intercurrent cornea injury to the left eye, and given the consistency of the in-service injury to the current scar, the Board resolves doubt in favor of the Veteran and finds the scar is related to service.  Further development could be conducted on this claim, but the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

The evidence is at least in equipoise in showing that the Veteran's left cornea scar is related to service.  As such, service connection is warranted.  

	Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2016).

The regulations include provisions pertinent to Veterans with combat-related stressors, as well as to stressors founded on fear of hostile military or terrorist activity.  These provisions are not applicable here.  As such, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

The record contains current documentation of PTSD.  A treating private psychiatrist, Dr. S., diagnosed PTSD on several occasions.  A private psychologist, Dr. R., also diagnosed PTSD in a November 2016 report.   

The Veteran reports he was subject to abusive acts while onboard the U.S.S. Ranger in the Navy.  He has reported his arm was twisted, he was kicked in his sleep, choked, struck in the head, and threatened on a regular basis.  He has reported being forced to participate in exercise sessions occurring in extreme temperatures and direct sun with no water.  He reports that he was ordered to the correctional custody unit (C.C.U.) of the ship in 1981 for disobeying a direct order, during which time he was verbally harassed and physically assaulted by Marines and superior officers.  He contends that he continued to experience verbal and physical harassment after his release from the C.C.U., and that he was later confined to the ship and recommended for separation.  He asserts that his psychiatric symptoms began during service and have continued since discharge.

In support, the Veteran submitted multiple articles regarding the disciplinary actions taken against officers of the U.S.S. Ranger following allegations of mistreatment and physical abuse of sailors that occurred in April of 1981, to include disciplinary action following the death of a sailor confined to the C.C.U.  According to his testimony, the sailor's death occurred approximately one month after his release from the C.C.U.  He contends that this mistreatment and abuse also occurred in January and February of 1981 during his period of confinement. 

As additional evidence in support of his claim of physical mistreatment, the Veteran highlighted a February 1981 STR showing that he sought medical treatment after being hit in the jaw; he reports that this incident occurred during his confinement in the C.C.U.  Further, a December 1980 STR documents that the Veteran was under confinement and was having difficulty breathing.  Following a physical examination, he was given a diagnosis of hyperventilation reaction.

In June 2015, the Joint Services Records Research Center (JSRRC) Coordinator's research confirmed that P.T. was killed while in the C.C.U. aboard the ship in April 1981, and that the ship received a letter of reprimand for the treatment of P.T.  The JSRRC Coordinator noted that the Veteran's STRs showed he was confined in the ship's C.C.U. in December 1980, and underwent nonjudicial punishment in 1981.  The Coordinator determined it was reasonable to assume that the Veteran was subjected to the same type of treatment in the C.C.U. around the same time as the service member who died.  Thus, the Coordinator found that his stressor was corroborated.
In November 2016, Dr. R. submitted a report stating that he reviewed the Veteran's STRs, private medical records, and many letters and statements from him.  He examined the Veteran and conducted diagnostic testing.  He stated he had been in private psychiatric practice for 34 years and provided his curriculum vitae.  Dr. R. summarized the Veteran's stressor of physical and verbal abuse during his 30 days in the C.C.U., including his statement that he feared he would never make it out of the C.C.U. alive and if he did die, he believed that his superiors would dispose his body in the ocean and lie about what happened.  He further summarized the Veteran's family history, employment history, and social history.  Dr. R. opined that the Veteran's symptoms met the diagnostic criteria required for establishing a diagnosis of PTSD, and concluded, "it is my opinion, [the Veteran] is suffering from a PTSD incurred while serving on the U.S.S. Ranger because of treatment received in the C.C.U."  Dr. R. additionally explained that the Veteran had intellectual limitations, as shown by the diagnostic testing he conducted for the report.  These tests showed confusion or inconsistency in his abilities, a low-average intelligence score, and difficulty with understanding material and following directions.  As this pertained to his military experiences, Dr. R. opined, "he was routinely berated and disciplined for an inability to follow orders. This treatment affected him deeply and has continued to do so. The 30 days he spent in the C.C.U. was life-changing for him both mentally and physically and has influenced his ability to function as an adult."
 
Against the claim is a July 2015 VA examination report.  The examiner diagnosed alcohol use disorder and schizotypal personality disorder, and determined that the Veteran did not have PTSD based on the fact that his stressor involving the U.S.S. Ranger was not adequate to support a PTSD diagnosis.  The examiner provided a negative nexus opinion, explaining that the Veteran "embarked on a path of maladaptive [behavior] prior to his initial punishment, otherwise he would not have been brought before a Captain's Mast. It appears likely that he was exhibiting the early indicators of Antisocial Personality Disorder."  The examiner stated that the Veteran's subsequent behavior after discharge was consistent, and "fit with this hypothesis much better than with PTSD."

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his PTSD.

While the July 2015 VA examiner found the Veteran did not have PTSD, the Court of Appeals for Veterans Claims has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even where the disability has resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, the examiner's negative nexus opinion is of low probative value as it is internally inconsistent.  He essentially attributed the Veteran's in-service and post-service symptomatology to antisocial personality disorder, an illness he did not diagnose on examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

By contrast, the Board finds the November 2016 opinion of Dr. R. to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The psychologist based his findings on diagnostic testing, the Veteran's corroborated in-service stressor, and current psychiatric symptoms.  He provided a rationale for the conclusions reached.  

At a minimum, the evidence is in equipoise in showing that the Veteran has PTSD attributable to service.  In resolving all reasonable doubt in his favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

On a final note, VA is precluded from differentiating between the symptoms of the Veteran's service-connected psychiatric disorder and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, while there is conflicting evidence as to whether, for example, the Veteran also has major depression and an anxiety disorder in addition to PTSD, the evidence does not differentiate between the symptoms attributable to these disorders.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD for rating purposes.  See Mittleider, 11 Vet. App. at 182.  

	Low Back Disorder

The record shows the Veteran has current thoracolumbar spine strain and bilateral lower extremity radiculopathy.  See July 2015 VA Examination Report.  He reports that he initially injured his back while unloading heavy boxes during service and that he exacerbated his injury a few days later.  He states that he sought treatment for his back pain while on active duty, and has experienced back pain since his discharge.

STRs show that on entry into service, no abnormalities of the spine were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  The STRs generated during the course of the Veteran's military service do not document any complaints, treatment, or diagnoses pertaining to his spine.  On separation examination in August 1981, no abnormalities of the spine were found and the Veteran raised no pertinent complaints.

On VA examination in July 2015, the Veteran's spine was examined and the claims file was reviewed.  The examiner documented the Veteran's history of lifting heavy objects while working on a ship in the resupply unit.  He reported that he caught a box thrown to him, and felt a pop, followed by pain, in the lower back.  The examiner noted that the Veteran's separation examination did not show a low back condition.  In July 2009, the Veteran reported low back pain, and continued his complaints in treatment records of 2010 and 2011.  

The examiner concluded that the Veteran's low back disorder was less likely than not incurred in or caused by service.  As rationale, the examiner noted that there was no back condition severe enough to be listed on his separation examination report, and that the first post-service documentation of back problems was in 2009, 28 years after service.  Even considering the Veteran's reports of in-service back symptomatology, those complaints would not have progressed to the current low back disability.

In a March 2017 private medical report, Dr. E. diagnosed lumbosacral strain, intervertebral disc syndrome, and bilateral nerve impingement.  He documented the Veteran's reports of lifting injuries in service, and opined that it was more likely than not that he suffered multiple strains of his lumbar muscles, ligaments, and vertebral joints due to lifting in the service.  In explanation, Dr. E. stated, 

It is my medical opinion, that it is more likely than not that strained tissues made the vertebral joints unstable which caused injury to the vertebral joint capsules which caused the lumbar vertebral disc material to impinge on the lumbar spinal nerves down his legs and caused the vertebral joints to become unstable which caused the bones of the lumbar vertebrae to abnormally contuse each other which has caused traumatic arthritis in the lumbar vertebrae which has caused osteophytes which protrude into the lumbar neural foramen. It is my medical opinion, that it is more likely than not that said osteophytes to also impinge on the lumbar spinal nerves.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the current spine disorder is related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment for his back.  In the same vein, while other conditions, such as hearing loss, were noted on his August 1981 separation examination, no abnormalities of the spine were found.  A back disorder was not found within one year of separation from service, including on VA examination in 1982; rather, the evidence reflects that the Veteran's spine problems were not shown until many years after service discharge, in 2009.  The fact that he sought treatment for other conditions after service, but not his back until 2009, weighs against the credibility of his statements that his back problems have persisted since 1981.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The July 2015 VA examiner addressed the contentions of service connection, but opined that the Veteran's back disorder is not related to service.  He based his conclusion on an examination of the claims file, including STRs, the post-service treatment records, and diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, specifically noting his history of lifting heavy objects during service.

The March 2017 opinion of Dr. E. is of low probative value as he did not address the lack of documentation of back diagnoses, complaints, or treatment for nearly three decades after service, despite the cascading injuries he apparently endured due to heavy lifting in service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Given the series of injuries, and the severity of those injuries, as described by Dr. E., it is unclear how nearly 30 years could pass prior to any treatment or diagnosis of a back disorder. 

The only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who each reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  As the examiner explained the reasons for this conclusion based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against that of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Additionally, presumptive service connection for arthritis of the spine as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1981 discharge.  As for a continuity of symptomatology between the disorder and service, arthritis of the spine was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by April 2009, June 2011, March 2012, and April 2015 letters.  Moreover, at the November 2016 hearing, the VLJ clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran could submit in support of the claims.  These actions by the VLJ satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO substantially complied with its December 2014 remand directives as they pertain to the claims decided above.  Stegall v. West, 11 Vet. App. 268, 271   (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ provided notice to the Veteran, obtained updated VA, invited the Veteran to identify or submit any outstanding private medical records, and provided VA examinations responsive to the Board's inquiries.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for a left eye corneal scar is granted.

Service connection for PTSD is granted.

Service connection for a low back disorder is denied.


REMAND

With regard to the claims for service connection for left ear hearing loss and a higher rating for right ear hearing loss, a recently-submitted private audiogram from June 2016 shows left ear hearing loss for VA purposes, which was not documented on prior VA examinations of April 2012 or July 2015.  38 C.F.R. § 3.386.  The private audiogram also depicts an increase in right ear hearing loss compared with the July 2015 VA examination report.  Given this, and as the right ear claim is intertwined with the service connection claim for the left ear, an updated VA examination should be provided.  See 38 C.F.R. § 4.85 (f) (instructing that a nonservice-connected hearing loss in one ear shall be considered normal for rating purposes); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With regard to the claims for a skin disorder of the face, residuals of parotid gland cancer, a dental disorder for compensation purposes, in March and April 2017 the Veteran's attorney argues that these disorders are actually all manifestations of recently-diagnosed sarcoidosis.  In support, she submitted a March 2017 report of Dr. E. linking current sarcoidosis to problems with the Veteran's wisdom teeth removal, a jaw cyst, and parotid cancer.  He opined that the Veteran's sarcoidosis symptoms began in service.  However, the Veteran's wisdom teeth removal occurred after service, and he was diagnosed with parotid gland cancer in 2005.  Dr. E.'s findings are further in contrast to those of August and November 2012 VA examiners.  A VA examination should be provided to reconcile the evidence. 

With regard to the claim for dental treatment, in December 2014, the Board referred the claim to allow the VHA to adjudicate the claim pursuant to the amended version of 38 C.F.R. § 3.381, effective February 29, 2012.  The record indicates this claim is being processed but has not yet been resolved.  Upon completion of the development ordered, the claim should be returned to the Board if it remains denied.

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the existence and etiology of any left ear hearing loss and the current severity of his service-connected right ear hearing loss.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

The examination must include audiometric testing for both the Veteran's left and right ears, and the examiner must discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

If the audiometric testing reveals left ear hearing loss for VA purposes, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left ear hearing loss arose during service or is otherwise related to his military service, to include in-service noise exposure.  

In providing this opinion, the examiner must consider the Veteran's military occupational specialty, the left ear hearing loss documented on his separation examination but not on his entrance examination, and his competent statements regarding the onset and progression of his left ear hearing symptomatology.  The examiner must also consider the June 2016 private audiogram findings.

2.  Afford the Veteran a VA examination to determine the etiology of a skin disorder of the face and residuals of parotid gland cancer, to include as a manifestation of sarcoidosis and/or as due to exposure to chemicals and asbestos.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder of the face or residuals of parotid gland cancer arose during service or are otherwise related to his military service, to include as manifestations of sarcoidosis or as due to any chemical or asbestos exposure.  

In providing this opinion, the examiner must consider the March 2017 report of Dr. E., essentially attributing these disorders to sarcoidosis which arose during military service. 

3.  Afford the Veteran a VA dental examination to determine the etiology of any current dental disorders, to include as a manifestation of sarcoidosis.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

The examiner is asked to first identify all current dental disabilities, considering the findings of the August 2012 VA dental examiner.
The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's dental disorders arose during service or are otherwise related to his military service, to include as manifestations of sarcoidosis.

In providing this opinion, the examiner must consider the March 2017 report of Dr. E., essentially attributing the Veteran's dental disorders to sarcoidosis which arose during military service.

The examiner must also consider the Veteran's in-service dental records, which include removal of a cyst in March 1980, a blow to the jaw in February 1981, and the Veteran's competent reports of swelling of his gums and pain during service.

4.  Clarify with the Veteran and his attorney whether they wish to continue pursuing the claims for service connection for a skin disorder of the face, residuals of parotid gland cancer, and a dental disorder as three separate claims, or whether they wish VA to recharacterize the matter on appeal as one claim for service connection for sarcoidosis.

5.  As needed based on whether the Veteran wishes to continue pursuing a claim for service connection for a dental disorder, complete the referral of the Veteran's dental claim for outpatient treatment purposes to a VHA facility (VA medical center (VAMC)) for that administration to make a determination of eligibility in the first instance as outlined in M21-1, Part III, Subpart v., Chapter 7, Section C.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.

6.  Readjudicate the claims, considering all evidence and all applicable laws and regulations.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


